In an action to recover damages for medical malpractice, etc., the defendants County of Nassau, Ira Jay Chernoff, Seth Bradley Paul, Kenneth Zaslav, Carl Weiss, Joyce Ott, Gary Corso, and Bruce Philip Meinhard appeal from so much of an order of the Supreme Court, Nassau County (Collins, J.), dated February 15, 1991, as denied their motion for a protective order pursuant to CPLR 3103 concerning item two of the plaintiffs’ notice of discovery and inspection.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the material requested by item two of the plaintiffs’ notice of discovery and inspection is not exempt from disclosure under Education Law § 6527 (3) (see, Byork v Carmer, 109 AD2d 1087; see also, Bush v Dolan, 149 AD2d 799). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.